Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about October 23, 1997, which, insofar as appealed from, granted plaintiffs’ motion for leave to replead as against defendants-appellants, unanimously affirmed, without costs.
Leave to replead was properly granted upon an affidavit by a person with knowledge of facts supporting a proposed amended complaint that cured the pleading deficiencies of the original complaint (CPLR 3211 [e]). Such relief is not necessarily precluded by plaintiffs’ failure to have requested it in their opposition to defendants’ prior motion to dismiss, as required by CPLR 3211 (e); such noncompliance may be excused as a matter of discretion (see, Sanders v Schiffer, 39 NY2d 727; Rapid Rehabilitation Corp. v City of New York, 63 AD2d 901; cf., Bardere v Zafir, 63 NY2d 850). Concur — Ellerin, P. J., Nardelli, Williams and Rubin, JJ.